 1307 NLRB No. 1CITY WIDE INSULATION1The bylaws of the Southeast District Council provide that theCouncil's secretary-treasurer or his designee has the authority to ne-
gotiate collective-bargaining agreements.2The changes occurring here were, in the words of the SupremeCourt in NLRB v. Food & Commercial Workers Local 1182, 475U.S. 192, 206 (1986), ``sufficiently dramatic to alter the union's
identity'' and therefore a question concerning representation has
been raised.City Wide Insulation, Inc., Employer-Petitioner andLocal Union No. 314, affiliated with the Mil-
waukee and Southeast Wisconsin Carpenters'
District Council of Carpenters, affiliated with
the International Brotherhood of Carpenters
and Joiners of America, AFL±CIO. Case 30±RM±502April 3, 1992ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTThe Employer's request for review of the RegionalDirector's Decision and Order is denied as it raises nosubstantial issues warranting review. A copy of the Re-
gional Director's Decision and Order is attached.MEMBEROVIATT, dissenting.The question in this case concerns the continuity ofa union's representation in a situation where a district
council of the Carpenters of which the certified bar-
gaining representative, Local 314, was a part, merged
into another, much larger district council. The Re-
gional Director refused to process the Employer's RM
petition, finding that the merger in no way affected the
continuity of the bargaining representative. I conclude,
to the contrary, that the facts show a lack of continuity
of representation. Accordingly, I dissent from the ma-
jority's decision to deny the Employer's request for re-
view.The Employer is engaged in the sale and installationof insulation. Local Union No. 314, which was part of
the Southwest District Council of the Carpenters'
Union, is the certified bargaining representative. It had
a contract with the Employer expiring June 27, 1989.
William Barreau was the business manager pro tem for
the Southwest Wisconsin District Council and the chief
negotiator for Local 314. He did not report to anyone.
In December 1989 the Southwest District Council,
which has 1600 members, merged into the Milwaukee
and Southeast Wisconsin Carpenters' District Council
which had 4600 members. Local 314 members were
not permitted to vote on the merger. After the merger,
Barreau continued to be Local 314's chief negotiator
for the successor collective-bargaining agreement, but
union counsel was added to the negotiating team and
Barreau was required to report to Gregory Shaw, sec-
retary-treasurer of the Southeast District Council.1OnJanuary 30, 1990, Local 314 members were mailed
new authorization cards which authorized the South-
east District Council to be the employees' bargainingrepresentative; the employees were asked to sign andreturn the cards.The merger affected the dues structure. On themerger of the councils, all funds of the Southwest Dis-
trict Council went to the Southeast District Council.
The Southwest Council's dues were $40 a month. The
Local membership voted on the dues. The dues of the
Southeast District Council are $16.75 a month and 17
cents for each hour worked during the month. Local
314 members did not vote on these dues. Prior to the
merger, the employees paid their dues to Local 314.
After the merger dues are sent to the Southeast District
Council. The Southeast District Council then gives
back to each local a certain amount of money.Finding that no question concerning representationexisted, the Regional Director dismissed the Employ-
er's RM petition. He relied on the facts, among others,
that: (1) the officers of Local 314 remained the same
after the merger; (2) there has been no change in the
actual bargaining with the Employer, since Business
Agent Barreau still negotiates the collective-bargaining
agreement. The Regional Director concluded that the
new Council ``merely serves an auxiliary function to
the Local Union and the International Union.'' I dis-
agree.In this case, the merger has altered ``the funda-mental character of the representing organization''
without due process for the employees involved. See
Western Commercial Transport, 288 NLRB 214, 218(1988). The way in which collective bargaining is con-
ducted has fundamentally changed. Whereas the
Local's chief negotiator, Barreau, was not responsible
to anyone before the merger, now he must bargain to-
gether with union counsel, and is responsible to the
business manager of the Southeast District Council,
Shaw. Barreau's autonomy has been substantially re-
duced if not eliminated. Further, this diminution in the
Local's bargaining authority has been accomplished
without a vote of the employees. Local 314, which was
once part of the 1600 member Southwest District
Council, is now merged into a council with about 6200
members, almost four times the size of the old South-
west District Council. The Local's members were not
permitted to vote on the merger.In these circumstances, I think the Employer rightlyquestioned the continuity of the bargaining representa-
tive.2To remove any cloud over Local 314's currentrepresentative status, I would process the petition and
hold an election. I therefore dissent from the decision
to deny review. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Briefs from the Employer and Union have been received andcarefully considered.2The changes occurring here were, in the words of the SupremeCourt in ``sufficiently dramatic to alter the union's identity'' and
therefore a question concerning representation has been raised.DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the Na-tional Labor Relations Act, as amended, a hearing was heldbefore a hearing officer of the National Labor Relations
Board.Pursuant to the provisions of Section 3(b) of the Act, theBoard has delegated its authority in this proceeding to the
undersigned.Upon the entire record in this proceeding,1the undersignedfinds:1. The Hearing Officer's rulings made at hearing are freefrom prejudicial error and are hereby affirmed.2. The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposes of the
Act to assert jurisdiction herein.3. The labor organization involved claims to represent cer-tain employees of the Employer.4. No question affecting commerce exists concerning therepresentation of certain employees of the Employer within
the meaning of Section 9(c)(1) and Section 2(6) and (7) of
the Act, for the following reasons:Background:The Employer, located at McFarland, Wisconsin, is en-gaged in the sale and installation of insulation. Local Union
No. 314, Southwest District Council of Carpenters, affiliated
with the International Brotherhood of Carpenters and Joiners
of America, AFL±CIO2in Case 30±RC±4796 was certifiedby the Board on May 23, 1988 for a unit of all the Employ-
er's insulators. The most recent contract between the parties
was effective from June 28, 1988 through June 27, 1989, and
apparently reflects the name of the certified union as the
party to the contract.Effective December 1989, the Southwest District Councilof Carpenters merged into the Milwaukee and Southeast
Wisconsin Carpenter's District Council. This merger oc-
curred pursuant to Article 6-A of the International Constitu-
tion which gives the Union's International President the au-
thority to merge District Councils. There has been no vote
on the merger. The International President on November 15,
1989 notified the Southwest District Council of its dissolu-
tion and merger into the Milwaukee-Southeast Wisconsin
Council effective December 1, 1989. On December 19, 1989,
Gregory Shaw, secretary treasurer of Milwaukee Southeast
District Council by letter notified the Employer of the change
in councils and that all existing collective-bargaining agree-
ments remained in effect.William Barreau, who is presently business representa-tiveÐadministrative assistant of the Milwaukee and South-
east Wisconsin District Council and prior to the merger was
business manager protem for Southwest District CouncilÐ
continues to be the Union's chief negotiator for the successor
collective-bargaining agreement, with the addition of Union
counsel.The Issue:The Employer contends that it does not know if the Unionis a valid legal successor to the certified union in Case 30±
RC±4796 and, therefore, filed the instant RM-petition. The
Employer asserts it continues to recognize, conditionally, the
Union until such time as its status is determined by the
Board.The Union asserts that Local 314 as well as the Inter-national Union remain the same entities as were certified in
Case 30±RC±4796 and that the District Councils are merely
internal union administrative branches which provide assist-
ance to locals in servicing and negotiating collective-bar-
gaining agreements. The Union asserts that there has been no
change in the continuity of the bargaining representative and
the merger of the councils constitute nothing more than an
internal union affair which is not subject to scrutiny of the
Government or the Employer.The Facts:William Barreau was the business representative of Local314 when it was certified in 1988, as well as an officer of
the Southwest District Council. He continues to be business
representative of Local 314 and now is an officer of the Mil-
waukee Southeast District Council. There has been no
change in any of the officers of Local 314, nor has there
been any change in the bylaws of Local 314. Local 314 has
occupied the same address in Madison, Wisconsin both prior
to and after the merger of the councils. Likewise, prior to
and after the merger the membership of Local 314 has and
will continue to elect the officers of Local 314. Each local
union elects delegates to the District Councils. Prior to the
merger, Local 314 had 11 delegates representing the local in
the Southwest District Council. After the merger Local 314
will have 10 delegates in the Milwaukee Southeast District
CouncilÐelected by the membership of the local union. Prior
to the merger, Local 314 had one delegate on the council's
executive committeeÐWilliam Barreau, and after the merger,
William Barreau is the delegate of Local 314 to the execu-
tive committee of the Milwaukee Southeast District Council.
Since the merger there has been no change in the pension,
health and welfare funds, or in the vacation fund, education
or apprenticeship funds which Local 314 members partici-
pate.Barreau's duties have been the same before and after themerger. He is in charge of the business representatives work-
ing under him. He is in charge of the Madison officeÐand
he services all the contracts of Local 314. Likewise, there
has been no change in the business agents. The Madison of-
fice of the Milwaukee Southeast Council occupies the same
facilities as the Southwest District Council. It acts as a sat-
ellite office of the main office which is located in Mil-
waukee.Local 314 has not opposed the merger of the councils,however ``a few employees have voiced concerns'' over the
merger. Apparently, a few years ago the Southwest District
Council was formed by directive of the Union's International
President from the previous council which was the Central
Wisconsin District Council. The membership of Local 314 is
the same now as before the December 1, 1989 merger of the
councils. There were approximately 1,600 members of the
Southwest District Council, whereas there were approxi- 3CITY WIDE INSULATIONmately 4,600 members in the Milwaukee Southeastern Coun-cil. The newly merged councils have approximately 6,200
members. The by-laws of the Milwaukee Southeastern Coun-
cil provide that the contract ratification will be by the mem-
bers of the local union. While the by-laws of the Southwest
Council provide that the delegates to the council have the au-
thority to ratify local contracts. William Barreau testified,
however, that in fact, the union members of the Employer
ratified the past collective-bargaining agreement.Upon the merger of the councils all funds of the South-west Council went to Milwaukee. The Southwest District
Council's dues were 40 dollars a month which the local
membership voted upon. The new dues of the Milwaukee
Southeast District Council are $16.75 a month and 17 cents
each hour worked during the month. Apparently, the employ-
ees have no authority to vote on these dues. The initiation
fees remain the same. Prior to the merger, the employees of
the Employer paid their dues to the local union. After the
merger the employees dues are sent to the Milwaukee South-
east District Council in Milwaukee and each local is given
a certain amount of funds received from the Council. The
Employer by letter of January 26, 1990 from Barreau was
notified of the change in the dues, and that the dues should
be remitted to the Milwaukee District Council in Milwaukee.
The recent collective-bargaining agreement's check-off
clause provided that the dues would go to Local 314 and not
the district council.The by-laws of the Southwest District Council providedthat the District Council shall be the sole and exclusive bar-
gaining agent for the negotiation of all collective-bargaining
agreements. The Milwaukee Council's by-laws merely state
that the secretary-treasurer or his designee shall be the chair-
man of all negotiating committees.On December 1, 1989, Barreau, by letter to the Employ-er's Council, asked for a short delay in negotiations in order
to review negotiations with Gregory Shaw, the business man-
ager of the Milwaukee Southeast District Council. Prior to
the merger, Shaw was not consulted regarding negotiations.
Finally, on January 30, 1990, the members were mailed new
authorization cards which provided Milwaukee-Southeast
Wisconsin District Council as the employees bargaining rep-
resentativeÐand the employees were asked to return the
signed cards to the Milwaukee Southeast District Council.ConclusionThe U.S. Supreme Court stated in NLRB v. Financial Inst.Employees (Seattle-First National Bank), 475 U.S. 192(1986):The Act recognizes that employee support for a cer-tified bargaining representative may be eroded by
changed circumstances. In such cases, employees may
petition the Board for another election alleging that the
certified representative no longer enjoys majority sup-
port. Also, the Employer can based on objective consid-
erations petition the Board for an election if it can show
reasonable grounds for believing the union has lost its
majority.The court went on to state that it has been the Board's prac-tice to reject an election when two tests are met. First the
union members have had an opportunity with adequate no-tice, to vote on the merger. Second, there has been a substan-tial ``continuity between the pre and post affiliation union.''
In Seattle-First National Bank, supra, the Court affirmed theCircuit Court of Appeals decision which reversed the
Board's decision. The Board had dismissed the Union's
8(a)(5) refusal to bargain charge. The Board's dismissal of
the charge was based on the fact that non-union members
were not given the right to vote on the affiliation. The Su-
preme Court stated the voting on affiliation is an internal
union matter not subject to the Board's scrutiny. Rather, the
Board must decide only whether the new union was in fact
a substantial continuation of the bargaining representative.
The Board is restricted by the Act to either amend the certifi-
cation or find an 8(a)(5) violation. The Board exceeds its au-
thority when it dismisses an 8(a)(5) complaint based solely
on the procedure followed in disallowing non-union members
the right to vote on the affiliation. The Court stated the Act
provides, the only method for decertifying the union and that
is by allowing the employees the right to vote on the matter.
The Board cannot by itself defeat this procedure. The court
appears to hold that if the Board in dismissing the 8(a)(5)
did so based on the lack of continuing representative status
of the merged union then the dismissal would be appropriate.In Underwriters Adjusting Company, 227 NLRB 453(1976), the Board found a question concerning representation
when the existing certified local affiliated with a much larger
local union of the same parent international. The certified
local union consisted of approximately 120 members and the
newly merged local consisted of approximately 8,000 new
members. The Board noted the substantial difference in
members as well as the affected members not only were not
provided an opportunity to express their approval of the
merger, but in fact an ``overwhelming majority signed a peti-
tion to the International protesting the merger and the Local
Union filed an action in Federal District Court seeking to en-
join the merger.''However, the Board in National Posters, 289 NLRB 468,479 (1988), adopted an ALJ decision ordering the Employer
to bargain with the new entity. The judge in finding a con-
tinuity of representative stated:[T]he proper question in a case like this one is notwhether there is a ``lack'' of local authority, but wheth-
er the preexisting local authority, with which the unit
employees had presumptively been satisfied, has sub-
stantially changed for the worse. The record shows thatalmost all of the same officers ... continued to serve

after the merger; the Local's bylaws remained virtually
the same ... the dues structure, including the proce-
dure for increasing dues, remained intact, as did the per
capita payments to the parent union; the Local's assets
remained its own; the negotiating committees stayed
basically the same [and it appears the local has never
retained complete authority to sign contracts].Likewise, the Board in New Orleans Public Service, 237NLRB 919 (1978), granted an Amendment to Certification
when an independent Union voted to affiliate with an inter-
national union. The Board assumed entirely new by-laws and
different dues structures, but still found a continuity of rep-
resentation where the locals contracts remained in effect, and 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the locals officers retained the right to negotiate new collec-tive-bargaining agreements.However, in Western Commercial Transport, Inc., 288NLRB 214 (1988), the Board held a question concerning rep-
resentation exists when an independent merged with the ma-
chinists union. In noting a question concerning representation
existed, the Board emphasized the small number of employ-
ees in the independent union (136) versus 8,500 employees
in the new IAM union. The local union no longer would be
able to retain its officers, and the local would not play any
role in collective bargaining. See also Garlock EquipmentCo., 288 NLRB 247 (1988).Turning to the instant case, there are many factors whichmay dictate that a question concerning representation exists.
First, there has not been a vote held regarding the dissolution
of the Southwest District Council and its merger into the
Milwaukee Southeastern Wisconsin District Council. Like-
wise, the collective-bargaining agreement provides for the
dues to be sent to Local 314, whereas after the merger the
dues were to be sent to the District Council. The by-laws of
the new council provides that the council's secretary-treas-
urer or designee has the authority to negotiate collective-bar-
gaining agreements. The new district council did in fact have
members sign new union authorization cards.However, despite the foregoing, I am satisfied that noquestion concerning representation exists. It is clear that the
officers of Local 314 remain the same. The Employer has in
fact been notified that all existing contracts will be honored.
Likewise, the International's constitution provides for the
president of the international union to alter the District Coun-
cil's by his own declaration, not subject to vote. It is like-
wise clear that the purpose of District Council's is to assist
the local union in servicing and negotiating collective-bar-
gaining agreements. Further, there has been no change in the
actual bargaining of collective bargaining agreements with
the Employer. Union Business Agent Barreau negotiated the
agreement prior to the merger and he is the designated rep-
resentative of the new council responsible for negotiating thecurrent collective bargaining agreement, along with unioncounsel. The only change is that Barreau must now seek ap-
proval from Gregory Shaw. Barreau testified that under the
old councilÐall contracts were in fact subject to ratification
of the Local Union's membership, and that under the new
council there as been change in ratification procedure. I am
satisfied that the council merely serves in an auxiliary func-
tion to the Local Union and the International Union. Its pur-
pose is administrative. Neither the Local Union or Inter-
national has changed. Inasmuch as the council is nothing
more than an administrative adjunct to the Local UnionÐI
am satisfied that the merger of the councils in no way affects
the continuity of the bargaining representative and a vote of
the membership is not necessary. Pottes' Medical Center,Inc., 289 NLRB 201 (1988); The House of the Good Samari-tan, 248 NLRB 539 (1980). No such vote is called for bythe International Union's constitution. Likewise, unlike Un-derwriters Adjusting Company, supra, the local union has notprotested the merger of the councils in the instant case. The
constitution states that a merger of councils can be effec-
tuated by the international president. Such internal union pro-
cedures, I find, are not subject to scrutiny of the Government
where the continuity of representation continues. NLRB v. Fi-nancial Inst. Employees, supra; May Department Stores Co.v. NLRB, (C.A. 7 Nos. 88-3302 and 89-1065 decided Feb-ruary 28, 1990), enfg. 289 NLRB 661 (1988), where the
court held that the newly merged union was a continuation
of the prior representative, despite the fact that the new inter-
national union had the right to review bargaining proposals
and final agreement, before their submission to the local
union. The court noted that ``primary control'' over negotia-
tion and implementation of bargaining agreements is still
vested in the local's officers and that the ultimate authority
to approve or reject a contract still rests with the local mem-
bership. Such facts, in the instant case, are the same as in
May Department Stores, supra. I shall accordingly dismissthe Employer's RM-petition.